ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                            )
                                          )
ACE Maintenance and Service, Inc.   )               ASBCA No. 61103-979
                                    )
Under Contract No. N40080-15-D-0305 )

APPEARANCES FOR THE PETITIONER:                     Adam K. Lasky, Esq.
                                                    Howard W. Roth III, Esq.
                                                     Oles Morrison Rinker & Baker, LLP
                                                     Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    David L. Koman, Esq.
                                                     Assistant Director

                    ORDER PURSUANT TO RULE 1(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule l(a)(5), a request for an order directing the
contracting officer to render a decision on a 11July2016 claim for $1,477,562.28 by
30 April 2017. The government has advised that a final decision on the claim will be
issued by 31May2017. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 31 May 2017.

        This order completes all necessary action by the Board. If the contracting
officer fails to comply with this order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5) and 7104.

       Dated: 20 April 2017
 I concur                                         I concur




 RICHARD SHACKLEFORD
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(S)
of the Armed Services Board of Contract Appeals in ASBCA No. 61103-979, Petition
of ACE Maintenance and Service, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2